     Case 3:20-cv-02224-JLS-AHG Document 25 Filed 01/19/21 PageID.363 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    ACRISURE OF CALIFORNIA, LLC,                       Case No.: 3:20cv2224-JLS-AHG
13                                      Plaintiff,       ORDER GRANTING JOINT
      v.                                                 MOTION TO ADOPT ESI
14
                                                         PROTOCOL
15    COMFORT INSURANCE SERVICES,
      LLC; LAUREN COMFORTI, and RAUL                     [ECF No. 24]
16
      QUINONES,
17                                   Defendants.
18
19
20         By joint motion, the parties request that the Court enter an order establishing the
21   protocol for Electronically Stored Information (“ESI”) to which the parties agreed to be
22   bound. ECF No. 24. Upon due consideration and good cause appearing, the Court
23   GRANTS the joint motion and adopts the ESI Protocol agreed to by the parties, as set forth
24   below:
25                                       ESI PROTOCOL
26         The following protocol is designed to govern the process involved with the
27   collection, preservation, identification, search, privilege/confidentiality review and
28   production of electronically stored data relating to the cause of action entitled Acrisure of

                                                     1
                                                                                 3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 25 Filed 01/19/21 PageID.364 Page 2 of 3



 1   California, LLC v. Comfort Insurance Services LLC, Lauren Comforti, and Raul Quinones
 2   Case No. 3:20-cv-02224 filed in the Southern District of California (hereinafter
 3   “Litigation”) and compliance          with the        Temporary Restraining Order issued
 4   November 24, 2020 (“TRO”).
 5          1.      The parties anticipate exchanging information which may be alleged to be of
 6   a sensitive, personal or confidential nature, and there is good cause to enter into this
 7   Protocol to protect the rights of the litigants in this Litigation.
 8          2.      Gathering evidence from computers and other electronic devices requires
 9   specialized skills. Therefore, each party shall designate a qualified forensic analyst(s) to
10   perform the collection, preservation, and analysis of identified computers/devices/data
11   sources and Electronically Stored Information (ESI) contained therein.
12               a. Plaintiff Acrisure, LLC hereby designates Driven, Inc. as its qualified forensic
13                  analyst (“Plaintiff’s Analyst”).
14               b. Defendants Comfort Insurance Services LLC, Lauren Comforti, and Raul
15                  Quinones hereby designate Lighthouse as their qualified forensic analyst
16                  (“Defendant’s Analyst”).
17               c. Collectively, Plaintiff’s Analyst and Defendants’ Analyst shall be referred to
18                  hereinafter as “Analysts.”
19          3.      Forensic Imaging. Forensic imaging of computer storage devices/data
20   sources is specifically designed to protect the integrity of the digital evidence and to allow
21   recovery of all data that can potentially include “hidden,” erased, compressed, password-
22   protected or encrypted files. Forensic imaging is the preferred method of data preservation
23   because it does not alter, destroy or diminish the original computer medium or data. Since
24   electronic/digital evidence is especially vulnerable to tampering or destruction, even by
25   casual use, engaging in a forensically sound imaging process is critical. A forensic image
26   preserves the evidence and maintains the complete original storage media in its entirety.
27   This “snapshot” is the best way to preserve digital evidence in its original unaltered state
28   for later review by the parties or the Court. The process of creating a computer forensic

                                                       2
                                                                                   3:20cv2224-JLS-AHG
     Case 3:20-cv-02224-JLS-AHG Document 25 Filed 01/19/21 PageID.365 Page 3 of 3



 1   image is completed through the use of specialized hardware and/or software specifically
 2   designed to create an exact bit-by-bit copy of the entire electronic storage device or data
 3   source. The forensic imaging process protects the original media by utilizing forensic
 4   hardware and/or software to prevent the ability to write or change any data that resides on
 5   the original media. Upon the completion of the imaging process, the forensic hardware
 6   and/or software will create a hash value (electronic fingerprint) that verifies with scientific
 7   certainty that the created image is an exact copy of the original device.
 8         4.     Upon completion of the forensic imaging process of any applicable
 9   computers/devices/data sources, Defendants’ Analyst will secure the original forensic
10   image (master copy) and a second forensic image (working copy) will be created. The
11   master copy image will remain untouched/unaltered in the secured area for the duration of
12   the Litigation or as otherwise agreed to by the Parties.
13         5.     Defendants’ Analyst will provide a working copy image to Plaintiff’s Analyst.
14   Plaintiff’s Analyst shall only be entitled to perform a search of the produced images to
15   determine if they contain Acrisure’s confidential, proprietary, and/or trade secret
16   information, and shall not otherwise discuss, describe or provide copies of any other
17   documents or data contained on the images to Plaintiff, its counsel, or any other third party.
18   Any search of the produced images for Acrisure’s confidential, proprietary, and/or trade
19   secret information performed by Plaintiff’s Analyst shall only be conducted pursuant to an
20   Order issued in the Litigation or search parameters agreed to by the Parties in writing. In
21   the event the Parties are unable to agree to search terms, either Party may file an appropriate
22   Motion with the court to seek a resolution of the dispute.
23         6.     Upon completion of Litigation, all data, information and forensic images
24   utilized throughout the investigative process will be returned to the appropriate parties or
25   permanently destroyed with documentation of both.
26         IT IS SO ORDERED.
27   Dated: January 19, 2021
28

                                                    3
                                                                                  3:20cv2224-JLS-AHG
